Name: Decision of the European Parliament of 5 May 2010 on discharge in respect of the implementation of the budget of the Seventh, Eighth, Ninth and 10th European Development Funds for the financial year 2008
 Type: Decision
 Subject Matter: budget;  cooperation policy; NA
 Date Published: 2010-09-25

 25.9.2010 EN Official Journal of the European Union L 252/107 DECISION OF THE EUROPEAN PARLIAMENT of 5 May 2010 on discharge in respect of the implementation of the budget of the Seventh, Eighth, Ninth and 10th European Development Funds for the financial year 2008 (2010/506/EU) THE EUROPEAN PARLIAMENT, having regard to the Commission report on the follow-up to the 2007 discharge decisions (COM(2009) 526 and its annex SEC(2009) 1427), having regard to the financial statements and revenue and expenditure accounts for the Seventh, Eighth, Ninth and 10th European Development Funds for the financial year 2008 (COM(2009) 397  C7-0171/2009), having regard to the report on the financial management of the Seventh, Eighth, Ninth and 10th European Development Funds for the financial year 2008, having regard to the financial information on the European Development Funds (COM(2009) 310), having regard to the Court of Auditors annual report on the activities funded by the Seventh, Eighth, Ninth and 10th European Development Funds for the financial year 2008, together with the Commissions replies (1), having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (2), having regard to the Councils recommendations of 16 February 2010 concerning the discharge to be given to the Commission in respect of the implementation of the operations of the European Development Funds for the financial year 2008 (5082/2010  C7-0056/2010, 5084/2010  C7-0057/2010, 5085/2010  C7-0058/2010, 5086/2010  C7-0059/2010), having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (3) and revised in Luxembourg on 25 June 2005 (4), having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (Overseas Association Decision) (5), amended by Council Decision 2007/249/EC (6), having regard to Article 33 of the Internal Agreement of 20 December 1995, between the representatives of the Governments of the Member States, meeting within the Council, on the financing and administration of the Community aid under the Second Financial Protocol to the fourth ACP-EC Convention (7), having regard to Article 32 of the Internal Agreement of 18 September 2000, between Representatives of the Governments of the Member States, meeting within the Council, on the Financing and Administration of Community Aid under the Financial Protocol to the Partnership Agreement between the African, Caribbean and Pacific States and the European Community and its Member States signed in Cotonou (Benin) on 23 June 2000 and the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the EC Treaty applies (8), having regard to Article 276 of the EC Treaty and Article 319 of the Treaty on the Functioning of the European Union, having regard to Article 74 of the Financial Regulation of 16 June 1998 applicable to development finance cooperation under the fourth ACP-EC Convention (9), having regard to Article 119 of the Financial Regulation of 27 March 2003 applicable to the 9th European Development Fund (10), having regard to Article 142 of Council Regulation (EC) No 215/2008 of 18 February 2008 on the Financial Regulation applicable to the 10th European Development Fund (11), having regard to Rules 76 and 77, third indent of and Annex VI to its Rules of Procedure, having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development (A7-0063/2010), 1. Grants the Commission discharge in respect of the implementation of the budget of the Seventh, Eighth, Ninth and 10th European Development Funds for the financial year 2008; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision, and the resolution that forms an integral part of it, to the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors and the European Investment Bank and to arrange for their publication in the Official Journal of the European Union (L series). The President Jerzy BUZEK The Secretary-General Klaus WELLE (1) OJ C 269, 10.11.2009, p. 257. (2) OJ C 274, 13.11.2009, p. 235. (3) OJ L 317, 15.12.2000, p. 3. (4) OJ L 287, 28.10.2005, p. 4. (5) OJ L 314, 30.11.2001, p. 1 and OJ L 324, 7.12.2001, p. 1. (6) OJ L 109, 26.4.2007, p. 33. (7) OJ L 156, 29.5.1998, p. 108. (8) OJ L 317, 15.12.2000, p. 355. (9) OJ L 191, 7.7.1998, p. 53. (10) OJ L 83, 1.4.2003, p. 1. (11) OJ L 78, 19.3.2008, p. 1.